Citation Nr: 9926914	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-32 634A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' May 1988 decision.



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had recognized active military service from July 
1918 to February 1919.  He died in May 1969.  The moving 
party is the veteran's widowed spouse.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a May 1988 
Board decision.  The moving party has appealed the Board's 
decision in this case to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to 64 Fed. Reg. 2134, 2139 
(1999) (to be codified at 38 C.F.R. § 20.1400(b)(1), all 
final decisions of the Board are subject to review on the 
basis of an allegation of CUE, except those that have been 
appealed to and decided by a Court of competent jurisdiction.  
(Emphasis added.)  In plain language, this means that once a 
Board's decision is subject to review on appeal by the Court, 
there is no legal entitlement to review of the Board's 
decision based on CUE.  However, in June 1993, this appeal 
was dismissed by the Court for lack of jurisdiction for the 
failure of the moving party to file a timely appeal.  
Consequently, dismissal of this appeal pursuant to 64 Fed. 
Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1400(b)(1)) is not required.


FINDINGS OF FACT

1.  In June 1999, the moving party informed the Board that 
she would be represented by Regina O. Reyes.

2.  In July 1999, the moving party informed the Board that 
Ms. Reyes would not represent her in this claim.  The moving 
party informed the Board she was attempting to obtain the 
services of Charles F. Beall, Jr.  The moving party indicated 
that she would contact the Board once she was able to secure 
the services of Mr. Beall.  The Board has received no 
additional communications from the moving party.


CONCLUSION OF LAW

The claim of CUE in the Board May 1988 decision is dismissed.  
38 U.S.C.A. § 7111 (West Supp. 1998); and 64 Fed. Reg. 2134-
2141 (January 13, 1999) and 64 Fed. Reg. 7090-91 (February 
12, 1999) (to be codified at 38 C.F.R. §§ 20.1400 - 20.1411).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1999, the moving party informed the Board that she 
would be represented by Ms. Reyes.  In July 1999, the moving 
party informed the Board that Ms. Reyes would not represent 
her in this claim.  The moving party informed the Board she 
was attempting to obtain the services of Mr. Beall.  The 
moving party indicated that she would contact the Board once 
she was able to secure the services of Mr. Beall.  The Board 
has received no additional communications from the moving 
party.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1404(f)), a motion of CUE 
in a Board decision may be withdrawn at any time before the 
Board promulgates a decision on the motion.  Such withdrawal 
shall be in writing and shall be signed by the moving party, 
as the July 1999 statement of the moving party was in this 
case.  

The Board may not keep this case open indefinitely.  However, 
the Board does not wish to adjudicate this claim at this time 
without the acquiescence of the moving party.  In this case, 
the moving party clearly does not wish the Board to proceed 
with this case at this time.  In light of the fact that no 
further communications have been received by the moving 
party, the Board has accepted the July 1999 statement as a 
motion from the moving party to dismiss the appeal until she 
is able to secure representation in her claim to the Board.  
In plain language, this means that the Board's will dismiss 
her claim so that she may file another claim at some point in 
the future when she has secured representation.  This 
determination will not prejudice any future claim of CUE 
within the Board's May 1988 decision.






ORDER

The motion for revision of the May 1988 Board decision on the 
grounds of CUE is dismissed without prejudice.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


